Exhibit 10.4

 

AMAG PHARMACEUTICALS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES

 

Name of Optionee:

 

 

 

No. of Option Shares:

 

 

 

Option Exercise Price per Share:

$

 

 

[FMV on Grant Date]

 

 

Grant Date:

                                , 2013

 

 

Expiration Date:

 

 

[up to 10 years]

 

Pursuant to the AMAG Pharmaceuticals, Inc. Third Amended and Restated 2007
Equity Incentive Plan as amended through the date hereof (the “Plan”), AMAG
Pharmaceuticals, Inc. (the “Company”) hereby grants to the Optionee named above
an option (the “Stock Option”) to purchase on or prior to the Expiration Date
specified above all or part of the number of shares of Common Stock, par value
$0.01 per share (the “Stock”) of the Company specified above at the Option
Exercise Price per Share specified above subject to the terms and conditions set
forth herein and in the Plan.  This Stock Option is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.

 

1.             Exercisability Schedule.  No portion of this Stock Option may be
exercised until such portion shall have become exercisable.  Except as set forth
below, and subject to the discretion of the Administrator (as defined in
Section 2 of the Plan) to accelerate the exercisability schedule hereunder, this
Stock Option shall be exercisable with respect to the following number of Option
Shares on the dates indicated so long as the Optionee remains in a Business
Relationship (as defined in Section 3 below) on such dates:

 

Incremental Number of
Option Shares Exercisable

 

Exercisability Date

       (      

)%

 

       (      

)%

 

       (      

)%

 

       (      

)%

 

 

1

--------------------------------------------------------------------------------


 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

 

2.             Manner of Exercise.

 

(a)           The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written or electronic notice to the Company to the
attention of the Company’s Treasurer or his or her designee of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Company; (ii) subject to the Company’s approval,
through the delivery (or attestation to the ownership) of shares of Stock that
have been purchased by the Optionee on the open market or that are beneficially
owned by the Optionee and are not then subject to any restrictions under any
Company plan and that otherwise satisfy any holding periods as may be required
by the Administrator; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Company shall prescribe as a condition
of such payment procedure; or (iv) a combination of (i), (ii) and (iii) above. 
Payment instruments will be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

 

(b)           The shares of Stock purchased upon exercise of this Stock Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Company with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Company as to such compliance shall be final and binding on the Optionee. 
The Optionee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares of Stock subject to this Stock
Option unless and until this

 

2

--------------------------------------------------------------------------------


 

Stock Option shall have been exercised pursuant to the terms hereof, the Company
or the transfer agent shall have transferred the shares to the Optionee, and the
Optionee’s name shall have been entered as the stockholder of record on the
books of the Company.  Thereupon, the Optionee shall have full voting, dividend
and other ownership rights with respect to such shares of Stock.

 

(c)           Notwithstanding any other provision hereof or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date
hereof.

 

(d)           Without derogating from the foregoing, “statutory option stock”
(as defined below) may be tendered in payment of the exercise price of this
Stock Option even if the stock to be so tendered has not, at the time of tender,
been held by the Optionee for the applicable minimum statutory holding period
required to receive the tax benefits afforded under Section 421(a) of the Code
with respect to such stock.  The Optionee acknowledges that the tender of such
“statutory option stock” may have adverse tax consequences to the Optionee.  As
used above, the term “statutory option stock” means stock acquired through the
exercise of an incentive stock option or an option granted under an employee
stock purchase plan.  The tender of statutory option stock in payment of the
exercise price of this Option shall be accompanied by written representation (in
form satisfactory to the Company) stating whether such stock has been held by
the Optionee for the applicable minimum statutory holding period.

 

3.             Termination of Business Relationship.

 

(a)           If the Optionee’s Business Relationship (as defined below) is
terminated, the period within which to exercise the Stock Option may be subject
to earlier termination as follows:

 

(i)            If the Optionee’s Business Relationship is terminated by reason
of the Optionee’s death or disability (as determined by the Company) or, if the
Optionee dies or becomes disabled within the three-month period following the
date the Optionee’s Business Relationship terminates for any other reason, any
portion of this Stock Option outstanding on the date of termination, may be
exercised, to the extent exercisable on such date, for a period of twelve months
from the date of death or disability or until the Expiration Date, if earlier. 
Any portion of this Stock Option that is not exercisable on the date the
Optionee’s Business Relationship is terminated shall terminate immediately and
be of no further force or effect.

 

(ii)           If the Optionee’s Business Relationship is terminated for any
reason other than death or disability, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier.  Any portion of this Stock Option that is
not exercisable on the date the Optionee’s Business Relationship is terminated
shall terminate immediately and be of no further force or effect.

 

(iii)          Notwithstanding the foregoing, if the Optionee, prior to the
termination date of this Stock Option, (i) violates any provision of any
employment agreement or any confidentiality or other agreement between the
Optionee and the

 

3

--------------------------------------------------------------------------------


 

Company, (ii) commits any felony or any crime involving moral turpitude under
the laws of the United States or any state thereof, (iii) attempts to commit, or
participate in, a fraud or act of dishonesty against the Company, or
(iv) commits gross misconduct, the right to exercise this Stock Option shall
terminate immediately upon written notice to the Optionee from the Company
describing such violation or act.

 

The Company’s determination of the reason for termination of the Optionee’s
Business Relationship shall be conclusive and binding on the Optionee and his or
her representatives or legatees. Notwithstanding the foregoing, under certain
circumstances set forth in the Employment Agreement dated as of           , 2013
by and between the Company and the Optionee (the “Employment Agreement”), and
subject to compliance by the Optionee with the requirements of the Employment
Agreement related to such circumstances, the vesting of the unvested portion of
this Stock Option may be accelerated as provided in and subject to the terms of
the Employment Agreement.

 

(b)           For purposes hereof, “Business Relationship” means service to the
Company or any of its Subsidiaries, or its or their successors, in the capacity
of an employee, officer, director, consultant or advisor.  For purposes hereof,
a Business Relationship shall not be considered as having terminated during any
military leave, sick leave, or other leave of absence if approved in writing by
the Company and if such written approval, or applicable law, contractually
obligates the Company to continue the Business Relationship of the Optionee
after the approved period of absence (an “Approved Leave of Absence”). In the
event of an Approved Leave of Absence, vesting of this Stock Option shall be
suspended (and all subsequent vesting dates shall be postponed by the length of
the period of the Approved Leave of Absence) unless otherwise provided in the
Company’s written approval of the leave of absence. For purposes hereof, a
Business Relationship shall include a consulting arrangement between the
Optionee and the Company that immediately follows termination of employment, but
only if so stated in a written consulting agreement executed by the Company.

 

4.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in  Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have
the meaning specified in the Plan, unless a different meaning is specified
herein.

 

5.             Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.  Notwithstanding the foregoing, this Stock Option may be transferred
pursuant to a domestic relations order.

 

6.             Tax Withholding.  The Optionee shall, not later than the date as
of which the exercise of this Stock Option becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Company for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event.  The Company shall have the authority
to cause the minimum required tax withholding obligation to

 

4

--------------------------------------------------------------------------------


 

be satisfied, in whole or in part, by withholding from shares of Stock to be
issued to the Optionee a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the minimum withholding amount due.

 

7.             No Obligation to Continue Business Relationship.  Neither the
Company nor any Subsidiary is obligated by or as a result of the Plan or this
Agreement to continue the Optionee’s Business Relationship, and neither the Plan
nor this Agreement shall interfere in any way with the right of the Company or
any Subsidiary to terminate the Business Relationship of the Optionee at any
time.

 

8.             Integration.  This Agreement constitutes the entire agreement
between the parties with respect to this Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.

 

9.             Data Privacy Consent.  In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”).  By entering into this Agreement, the Optionee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate.  The Optionee shall have
access to, and the right to change, the Relevant Information.  Relevant
Information will only be used in accordance with applicable law.

 

10.          Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business to the attention of the Company’s
Treasurer and shall be mailed or delivered to the Optionee at the address on
file with the Company or, in either case, at such other address as one party may
subsequently furnish to the other party in writing.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AMAG PHARMACEUTICALS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

William K. Heiden

 

 

Title:

President and CEO

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned, and the undersigned acknowledges receipt of
a copy of this entire Agreement, a copy of the Plan, and a copy of the Plan’s
related prospectus.  Electronic acceptance of this Agreement pursuant to the
Company’s instructions to the Optionee (including through an online acceptance
process) is acceptable.

 

 

Dated:

, 2013

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------